



COURT OF APPEAL FOR ONTARIO

CITATION: Patruno (Re), 2014 ONCA 310

DATE: 20140417

DOCKET: C57608

Laskin, Goudge and Hourigan JJ.A.

IN THE MATTER OF:  VINCENT PATRUNO

AN APPEAL UNDER PART XX.1 OF THE
CODE

Vincent Patruno, appearing in person

Howard L. Krongold,
amicus curiae

Jason Balgopal, for the Crown

Janice Blackburn, for the Person in charge of Waypoint
    Centre for Mental Health Care

Heard: April 17, 2014

On appeal against the disposition of the Ontario Review
    Board dated, June 13, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Patruno takes the position that he is entitled to an absolute
    discharge. We recognize the efforts he has made to improve his condition and
    his situation.  However, in the light of the later disposition of the Board,
    his present appeal is moot.

[2]

Accordingly, leave to appeal the fresh evidence is admitted and the
    appeal is dismissed as moot.


